                                                                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
         NICHOLAS JOHNSON,                  )                   NO. CV 17-04104-KS
11                                          )
                            Plaintiff,                          [Assigned: Magistrate Judge
12                                          )
                   v.                       )                   Hon. Karen L. Stevenson]
13                                          )
14       THE CITY OF LOS ANGELES,           )
                                            )                   JUDGMENT
         Thomas Malloy, Fidel Gonzalez,
15
         Phillip Clayson and DOES 4 through )
16       10,                                )
                            Defendants.     )
17                                          )
         _________________________________
18
19                                                           JUDGMENT
20
21             This action came on regularly for trial on February 19, 2019 in Courtroom 580 of the
22       United States District Court, Central District of California, the Honorable Karen L.
23       Stevenson, United States Magistrate Judge presiding.1                     Plaintiff Nicholas Johnson was
24       represented by Christian F. Pereira and Melissa G. Fulgencio. The Defendants City of Los
25
26
27
     1
              On September 1, 2017, the parties consented to have this matter assigned to Magistrate Judge Stevenson for final
28   disposition. (See Dkt. Nos. 17, 18, 19.)

                                                                1
 1   Angeles, Thomas Malloy, Fidel Gonzalez, and Phillip Clayson were represented by Deputy
 2   City Attorney Matthew P. Mattis.
 3          A jury of eight (8) persons were regularly empaneled and sworn. Witnesses were
 4   sworn and testified. Documentary evidence was introduced and admitted into evidence.
 5   After hearing the evidence and arguments of counsel, the jury was duly instructed by the
 6   Court and the cause was submitted to the jury. The jury deliberated and thereafter returned
 7   its unanimous verdict on February 22, 2019 in favor of Defendants City of Los Angeles,
 8   Thomas Malloy, Fidel Gonzalez, and Phillip Clayson on all claims, which said verdict was
 9   filed with the clerk and entered upon the minutes.
10          IT APPEARING BY REASON OF SAID VERDICT THAT Defendants City of
11   Los Angeles, Thomas Malloy, Fidel Gonzalez, and Phillip Clayson are entitled to final
12   judgment.
13          Accordingly, pursuant to Rules 54 and 58 of the Federal Rules of Civil Procedure, IT
14   IS HEREBY ORDERED, ADJUDGED AND DECREED:
15          1. THAT in accordance with the verdict form dated February 22, 2019, final
16             judgment be, and hereby is, entered in favor of the Defendants City of Los
17             Angeles, Thomas Malloy, Fidel Gonzalez, and Phillip Clayson;
18          2. THAT Plaintiff shall take nothing; and
19          3. THAT Defendants City of Los Angeles, Thomas Malloy, Fidel Gonzalez, and
20             Phillip Clayson shall recover their costs of suit herein as determined by the Clerk
21             of the Court.
22   The Clerk of the Court shall close the case.
23
24   DATED: February 26, 2019
25
                                                        __
                                                         ____
                                                            _______
                                                                  ____
                                                                     _____
                                                                         _________
                                                                                 _________
                                                        __________________________________
26
                                                                KAREN L. STEVENSON
27                                                      UNITED STATES MAGISTRATE JUDGE
28

                                                    2
